Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 20, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148901-2                                                                                             Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  JEANNE HARRISON,                                                                                  Bridget M. McCormack
           Plaintiff-Appellee,                                                                            David F. Viviano,
                                                                                                                      Justices

  v                                                                 SC: 148901-2
                                                                    COA: 304512, 304539
                                                                    Grand Traverse CC:
  MUNSON HEALTHCARE, INC.,                                                2009-027611-NH
          Defendant-Appellee,
  and
  SURGICAL ASSOCIATES OF TRAVERSE
  CITY, P.L.L.C., WILLIAM P. POTTHOFF,
  M.D., and CINDY GILLIAND, R.N.,
              Defendants,
  and
  THOMAS R. HALL,
            Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 30, 2014
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Krusac v Covenant Medical Center, Inc (Docket No. 149270) is pending on
  appeal before this Court and that the decision in that case may resolve an issue raised in
  the present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 20, 2014
         t0617
                                                                               Clerk